922 F.2d 841
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Uyless B. LEE, Barney W. Clay, Clarence J. Warf, HarleyBailey, Henry F. Standridge, Eugene L. Wilder, Morris Lewis,Willard J. Collins, Delbert Blair, Jr., Winston Gibbs, Jr.,Gilbert Creech, Leemen Asher, Nathaniel R. Wilson, Robert L.Branson, and Ted A. Harrison, Plaintiffs-Appellants,v.U.S. STEEL MINING CO. and USX Corporation, Defendants-Appellees.
No. 90-5175.
United States Court of Appeals, Sixth Circuit.
Jan. 8, 1991.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges
PER CURIAM.


1
Plaintiffs-appellants Uyless B. Lee, et al. have appealed from a judgment notwithstanding the verdict, following a trial to a jury entered by the United States District Court for the Eastern District of Kentucky, in favor of defendants-appellees U.S. Steel Mining Co., Inc. and USX Corporation in this action brought pursuant to the Age Discrimination in Employment Act (ADEA), 29 U.S.C. Sec. 621 et seq.    Upon review of the appellants' assignments of error, the record in its entirety, the briefs of the parties, and the arguments of counsel, this court concludes that the proceedings and judgment of the district court contained no error.


2
Accordingly, the judgment entered in favor of the defendants-appellees is AFFIRMED.